DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a non-final, first office action on the merits, in response to application filed 1/11/2021.    Claims 21-40 have been examined and are currently pending. 


Priority
This application discloses and claims only subject matter disclosed in prior application 16/735268 (now Patent 11,263,671), filed 1/6/2020, which is in turn a continuation of 14/921801 (now Patent 10,528,988), filed 10/23/2015, which is in turn a continuation of 13/669036 (now Patent 9,177,334), filed 11/5/2012, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation of 16/735268. Furthermore, acknowledgment is made of applicant's claim for a provisional application filed on 11/3/2011.  





Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021, 7/6/2021, 9/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
The amendment filed on 1/11/2021 cancelled claim 1-20.  No claim was previously cancelled.  New claims 21-40 are added. No claims have been amended.  Therefore, claims 21-40 are pending and addressed below.            


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 21 of U.S. Application 16/735268 (now Patent 11,263,671).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claims 21, 28, 35 respectively of the instant application because all the elements of the instant application claims 21, 28, 35 are to be found in patent claims 21, 28, 35.  The difference between the instant application claims and the patent claims lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of the claims 21, 28, 35 of the patent is in effect a “species” of the “generic” invention of the instant application claims 21, 28, 35.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant application claim 21, 28, 35 are anticipated by the claim 21, 28, 355 of the patent, it is not patentably distinct from the claims of the patent.

For reference, the following table matches the primary limitations of claim 21 of application 16/735268 (now patent 11,263,671) with the similar limitations of claim 28 of the instant application (differences highlighted in bold type).


Allowed Claims in patent Application 16/735268, (now Patent 11,263,671)
Current Application 17/145984 which is Continuation of patent 16/735268, (now Patent 11,263,671) 
Claim 21 (system), 
A system comprising: one or more servers configured to: 
maintain an association between a first content item and one or more services from a plurality of services; 
receive, from a client device including one or more processors, via a network, a request for search results comprising one or more keywords; 
generate an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource; 
transmit, to the client device over the network responsive to the request for search results, the information resource comprising the plurality of search results and the content package, the script including computer-executable instructions configured to cause the client device to: display the first content item and the user interface feature within a first region of an inline frame of the information resource, the inline frame first region having a first size; 
identify an interaction with the user interface feature displayed in the first region; responsive to identifying the interaction, expand the inline frame from the first size to a second size while displaying the first content item in the first region, the expanded inline frame including a second region adjacent to the first region; and 
display, in the second region adjacent to the first region occupied by the first content item, a second content item based on the metadata of the content extension, the second content item different from the first content item.





A system comprising: one or more processors coupled to memory, the one or more processors configured to: receive, from a client device, a request for content; and transmit, over a network, to the client device, responsive to the request for content, a content package including a first content item and a second content item having a first association with the first content item, and a script for displaying the first content item and the second content item within an information resource, the script including computer-executable instructions configured to cause the client device to: display the first content item and a first actionable object within a content slot having a first size occupying a first region of the information resource, the first actionable object configured to expand the content slot from the first size to a second size; 
identify an interaction with the first actionable object; expand, responsive to the interaction with the first actionable object, the content slot from the first size to the second size occupying the first region and an adjoining second region of the information resource; and display, responsive to the interaction with the first actionable object, in the content slot expanded from the first size to the second size, the first content item and the second content item and a second actionable object configured to reduce the content slot from the second size to the first size.



Therefore, as discussed above, the scope of claims 21, 28, 35 of the present application and allowed claims 21, 28, 35 respectively of U.S. Application No. 16/745268 (now Patent 11,263,671) are practically identical.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other invention.  

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the application to include “automatically remove the second content item….” claimed in this application as taught or suggested by claims 21-40 of patent “671”          because instant application claims 21-40 would have been obvious over the reference claims 21-40 in Patent.’671”

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Allowable Subject Matter
The instant continuation application has the allowed features presented in 16/735268 (now patent 11,263,671).  As to the prior art rejections, upon further search and consideration, it is found that claims 21-40 are allowable subject to outstanding double patenting issues.  An approved terminal disclaimer is required.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


The prior art made of record cited or referenced is considered pertinent to applicant’s disclosure.
•	Fan et al. (US 2009/0327869),
•	Lee et al. (US 2009/0049412), 
•	Anzures et al. (US 2011/0163969),
•	Sundaresan et al. (US 2008/0221987),
•	Koningstein (US 2005/0096979),
•	Dodda (US 2012/0101907), 
•	Jain (US 2007/0050251, US 2007/0050252),
•	Sah et al.  (US 2010/0017289),
•	Green et al. (US Patent 8,677,408), and
•	Hoshino et al. (US 2003/0177490).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681